Exhibit 10.5

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into between
Audentes Therapeutics, Inc. (the “Company”) and                      (the
“Executive”). This Agreement is effective as of                  , 20     (the
“Effective Date”). [This Agreement supersedes and replaces in its entirety the
                     dated                  ,         
between Executive and the Company.]1

In consideration of the promises and the terms and conditions set forth in this
Agreement, the parties agree as follows:

1. Position, Duties and Place. As of the Effective Date, Executive will serve as
                     of the Company and will report to the
                    2. Executive shall perform the duties commonly associated
with the position of                      and that may be assigned to the
Executive by the                     3 from time to time. Executive will work
primarily from the Company’s offices in                     . [Executive may be
removed from the Board in accordance with applicable law and the Company’s
Bylaws.]4 Upon a termination of employment, and to the extent requested in
writing by the Company, Executive agrees to resign from all positions Executive
may hold with the Company at such time.

2. Exclusive Service. During the Executive’s employment term (the “Employment
Term”), Executive (i) will be expected to devote his or her full working time
and attention to the business of the Company, (ii) will not render services to
any other business without the prior approval of the Company and (iii) will not
directly or indirectly, engage or participate in any business that is
competitive in any manner with the business of the Company. Executive will also
be expected to comply with and be bound by the Company’s operating policies,
procedures and practices that are from time to time in effect during the
Employment Term.

3. At-Will Employment. Executive and the Company understand and acknowledge that
Executive’s employment with the Company constitutes “at-will” employment, and
the employment relationship may be terminated at any time, with or without Cause
(as defined below) and with or without notice. The Company may modify the
Executive’s position, duties, goals, reporting relationship, work location, and
compensation based on the Executive’s performance and Company needs.

4. Compensation and Benefits.

4.1. Base Salary. During the Employment Term, Executive’s annual base salary
will be $                    , payable in accordance with the Company’s normal
payroll practices, less any payroll deductions and withholdings as are required
by law. The Compensation Committee (the “Compensation Committee”) of the
Company’s Board of Directors (the “Board”) shall periodically review (at least
annually) Executive’s compensation and benefits, provided that any changes
thereto shall be determined by the Compensation Committee in its sole and
absolute discretion. Executive’s base salary in effect from time to time is
referred to herein as the “Base Salary”.

 

4.2. Target Bonus. During the Employment Term, Executive will be eligible to
receive an annual cash bonus, with a target amount equal to a percentage of
Executive’s Base Salary for each full calendar year as determined by the
Compensation Committee from time to time in its sole and absolute discretion
(the “Target Bonus” and the actual amount awarded, the “Actual Bonus”), based
upon achievement of corporate performance (including financial) and/or personal
performance objectives to be established by the Compensation Committee from time
to time and subject to the terms of the applicable bonus plan(s). To receive
payment of any Actual Bonus,

 

1 

Insert the bracketed language for existing executives and include reference to
relevant employment agreement or offer letter.

 

2 

Insert for the CEO “the Company’s Board of Directors” and for the SVPs and VPs
“the Chief Executive Officer”.

 

3 

Insert for the CEO “the Company’s Board of Directors” and for the SVPs and VPs
“the Chief Executive Officer”.

 

4 

Insert the bracketed language for the CEO and other members of the Company’s
Board of Directors.

  

--------------------------------------------------------------------------------

 

 

Executive must be employed by the Company on the last day of such fiscal year to
which such bonus relates and at the time the bonus is paid. Executive’s Actual
Bonus will be paid by the fifteenth (15th) day of the third (3rd) month
following the Company’s taxable year in which it is earned. Executive will be
eligible to receive the Actual Bonus in such amount and upon such terms as shall
be determined by the Compensation Committee at its sole discretion. [The annual
bonus for the current year may be subject to proration taking into account the
Effective Date at the sole and absolute discretion of the Compensation
Committee.]5

4.3. Employee Benefits. Executive shall be eligible to participate in all
employee benefit plans and arrangements, including, but not limited to, medical,
dental, vision and long-term disability insurance benefits and arrangements, as
are made available by the Company to its senior executives, subject to the terms
and conditions thereof, on terms not less favorable than are made available to
the Company’s senior executives. The Company reserves the right to modify
benefits, contribution, and reimbursement levels from time to time, as it deems
necessary.

4.4. Vacation. Executive will be entitled to paid vacation and holidays pursuant
to the terms of the Company’s vacation policy as may exist from time to time.

4.5. Equity Awards. [Subject to the approval by the Compensation Committee, the
Company will grant the Executive a stock option for                      shares
of the Company’s common stock under the Company’s 2016 Equity Incentive Plan
(the “Plan”), on such terms as determined at the sole and absolute discretion of
the Compensation Committee. Vesting will depend on the Executive’s continued
employment with the Company and will be subject to the terms and conditions of
the Plan and the written agreement governing the equity award.]6 Executive shall
be eligible for future equity grants as determined by and pursuant to the terms
established by the Compensation Committee.

5. Expenses. The Company will, in accordance with applicable Company policies
and guidelines, reimburse Executive for all reasonable and necessary expenses
incurred by Executive in connection with the performance of services on behalf
of the Company, subject to Executive’s presentation of appropriate vouchers or
receipts in accordance with such policies and approval procedures as the Company
may from time to time establish for employees.

 

6. Inventions and Proprietary Information. Executive hereby acknowledges and
agrees that he or she has executed the Executive Invention Assignment and
Confidentiality Agreement, a copy of which is attached hereto as Exhibit A, and
that such agreement remains in full force and effect.

7. Employment and Termination. Executive’s employment with the Company will be
at-will and may be terminated by Executive or by the Company at any time for any
reason as follows: (a) Executive may terminate Executive’s employment upon
written notice to the Company for “Good Reason,” as defined below (a
“Constructive Termination”); (b) Executive may terminate the Executive’s
employment upon written notice to the Company at any time in Executive’s
discretion without Good Reason (“Voluntary Termination”); (c) the Company may
terminate Executive’s employment upon written notice to Executive at any time
following a determination that there is “Cause,” as defined below, for such
termination (“Termination for Cause”); and (d) the Company may terminate
Executive’s employment upon written notice to Executive at any time without
Cause for such termination (“Termination without Cause”).

8. Definitions. As used in this Agreement, the following terms have the
following meanings:


8.1. Cause. For purposes of this Agreement, “Cause” means (i) Executive’s
failure to satisfactorily perform Executive’s duties after there has been
delivered to Executive a written demand for performance which

 

5 

Insert the bracketed language for new executives.

 

6 

Insert the bracketed language for new executives.

 

--------------------------------------------------------------------------------

 

describes the specific deficiencies in Executive’s performance and the specific
manner in which Executive’s performance must be improved, and which provides
thirty (30) business days from the date of notice to remedy such performance
deficiencies; (ii) Executive’s conviction of, or plea of nolo contendere to, a
felony or a crime involving moral turpitude which the Board believes has had or
will have a detrimental effect on the Company’s reputation or business,
(iii) Executive engaging in an act of gross negligence or willful misconduct in
the performance of his or her employment obligations and duties,
(iv) Executive’s committing an act of fraud against, material misconduct or
willful misappropriation of property belonging to the Company; (v) Executive
engaging in any other misconduct that has had or will have a material adverse
effect on the Company’s reputation or business; or (vi) Executive’s breach of
any material written Company policy that has been communicated to Executive in
advance of Executive’s breach, the Executive Invention Assignment and
Confidentiality Agreement or other unauthorized misuse of the Company’s trade
secrets or proprietary information.

8.2. Change in Control. For purposes of this Agreement “Change in Control” means
(i) a sale, conveyance, exchange or transfer (excluding any venture-backed or
similar investments in the Company) in which any person or entity, other than
persons or entities who as of immediately prior to such sale, conveyance,
exchange or transfer own securities in the Company, either directly or
indirectly, becomes the beneficial owner, directly or indirectly, of securities
of the Company representing more than fifty (50%) percent of the total voting
power of all its then outstanding voting securities; (ii) a merger or
consolidation of the Company in which its voting securities immediately prior to
the merger or consolidation do not represent, or are not converted into
securities that represent, a majority of the voting power of all voting
securities of the surviving entity immediately after the merger or
consolidation; or (iii) a sale of substantially all of the assets of the Company
or a liquidation or dissolution of the Company.

 

8.3. COBRA. For purposes of this Agreement, “COBRA” shall mean the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.

8.4. Disability. For purposes of this Agreement “Disability” shall have that
meaning set forth in Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”).

8.5. Good Reason. For purposes of this Agreement, “Good Reason” means any of the
following taken without Executive’s written consent and provided (a) the Company
receives, within thirty (30) days following the occurrence of any of the events
set forth in clauses (i) through (v) below, written notice from Executive
specifying the specific basis for Executive’s belief that Executive is entitled
to terminate employment for Good Reason, (b) the Company fails to cure the event
constituting Good Reason within thirty (30) days after receipt of such written
notice thereof, and (c) Executive terminates employment within the earlier of
ten days (10) days following expiration of such cure period or receipt from the
Company that such deficiencies will not be cured: (i) a material change, adverse
to Executive, in Executive’s position, titles, offices or duties; (ii) following
a Change in Control of the Company, the executive is not a Section 16 officer of
the Company or its ultimate parent, or if the ultimate parent is not a public
company with the executive not reporting to the chief executive officer of the
ultimate parent company, if that executive served as a Section 16 officer of the
Company prior to the Change in Control, (iii) an assignment of any significant
duties to Executive that are inconsistent with Executive’s positions or offices
held under this Agreement; (iv) a decrease in Executive’s Base Salary and Target
Bonus, combined, by more than 10% (other than in connection with a general
decrease in the cash compensation of all other officers); and (v) the relocation
of the Executive to a facility or a location more than twenty five (25) miles
from Executive’s then current location.   

9. Effect of Termination of Employment. For purposes of this Agreement, no
payment will be made to Executive upon termination of Executive’s employment
unless such termination constitutes a “separation from service” within the
meaning of Section 409A of the Code, and Section 1.409A-1(h) of the regulations
promulgated thereunder.

9.1. Termination for Cause, Death or Disability or Voluntary Termination. In the
event Executive is terminated by the Company pursuant to a Termination for
Cause, in the event of Executive’s death or Disability or in the event of the
Executive’s Voluntary Termination, Executive will be paid only (i) any earned
but unpaid Base Salary and earned but unused vacation or paid time off, and
(ii) other unpaid and then vested amounts, including any amount payable to the
Executive under the specific terms of any agreements, plans or awards in which
Executive

 

--------------------------------------------------------------------------------

 

participates, unless otherwise specifically provided in this Agreement, and
(iii) reimbursement for all reasonable and necessary expenses incurred by
Executive in connection with his or her performance of services on behalf of the
Company in accordance with applicable Company policies and guidelines, in each
case as of the effective date of such termination of employment (the “Accrued
Compensation”). Executive will be allowed to exercise his or her vested stock
options to purchase Company common stock, if any, during the time period set
forth in, and in accordance with, the applicable equity plan and governing stock
option agreement(s).

9.2. Termination without Cause or Constructive Termination Not in Connection
With a Change in Control, Death or Disability. In the event of Executive’s
Termination without Cause or Constructive Termination during the Employment Term
, in each case not in connection with a Change in Control (as set forth in
Section 9.3 below), provided that (except with respect to the Accrued
Compensation) Executive delivers to the Company a signed settlement agreement
and general release of claims in favor of the Company in a form reasonably
specified by the Company (the “Release”), and satisfies all conditions to make
the Release effective within sixty (60) days following Executive’s termination
of employment, then, Executive shall be entitled to:

(a) The Accrued Compensation;

(b) A lump sum cash payment equal to             7 months of Executive’s then
current Base Salary, payable on the first (1st) business day after the Sixtieth
(60th) day following the date of Executive’s termination of employment;

(c) A lump sum payment equal to             8 of the Target Bonus for the
then-current fiscal year and paid when annual bonuses are otherwise paid to
active employees, but no later than March 15th of the year following the year in
which Executive’s termination of employment occurs; and

(d) Provided Executive timely elects to continue health coverage under COBRA,
for Executive and/or Executive’s eligible dependents, the Company shall
reimburse Executive for any monthly COBRA premium payments made by Executive to
continue such coverage for the             9 month period (“Benefit Continuation
Period”) measured from the first (1st) month following the month in which
Executive’s termination of employment occurs, until the earlier of: (1) the last
day of the Benefit Continuation Period after the date of Executive’s termination
of employment, (2) the date Executive becomes eligible for group health
insurance coverage through a new employer, or (3) the date Executive ceases to
be eligible for COBRA coverage for any reason, including plan termination.
Notwithstanding the foregoing, if Executive is eligible for, and the Company
determines, in its sole discretion, that it cannot pay, the COBRA premiums
without a substantial risk of violating applicable law (including Section 2716
of the Public Health Service Act), the Company instead shall pay to Executive,
on the first day of each calendar month, a fully taxable cash payment equal to
the applicable COBRA premiums for that month (including premiums for Executive’s
and Executive’s eligible dependents who have elected and remain enrolled in such
COBRA coverage), subject to applicable tax withholdings (such amount, the
“Special Cash Payment”), for the remainder of the period Executive remains
eligible for the benefit under the foregoing sentence. Executive may, but is not
obligated to, use such Special Cash Payments toward the cost of COBRA premiums.
In the event the Company opts for the Special Cash Payments, then on the first
(1st) business day after the Sixtieth (60th) day following the Executive’s
termination of employment, the Company will make the first payment to Executive
under this Section 9.2(d), in a lump sum, equal to the aggregate Special Cash
Payments that the Company would have paid through such date had the Special Cash
Payments commenced on the first (1st) day of the first (1st) month following the
Executive’s termination of employment through such first (1st) business day
after the Sixtieth (60th) day following the Executive’s termination of
employment, with the balance of the Special Cash Payments paid monthly
thereafter.


 

7 

Insert the applicable period: CEO: Twelve (12) months, SVPs: Nine (9) months and
VPs: Six (6) months.

 

8 

Insert the applicable percentage: CEO: one hundred percent (100%), SVPs:
seventy-five percent (75%) and VPs: fifty percent (50%).

 

9 

Insert the applicable period: CEO: Twelve (12) months, SVPs: Twelve (12) months
and VPs: Six (6) months.

 

 

--------------------------------------------------------------------------------

 

 9.3. Termination without Cause or Constructive Termination In Connection With a
Change in Control. In the event of Executive’s Termination without Cause or
Constructive Termination during the Employment Term, in each case during the
period of time commencing ninety (90) days prior to the execution of a
definitive agreement providing for the consummation of a Change in Control and
ending on the first anniversary ofthe consummation of such Change in Control,
provided that (except with respect to the Accrued Compensation) Executive
delivers to the Company the signed Release, and satisfies all conditions to make
the Release effective, within sixty (60) days following Executive’s termination
of employment, then (in lieu of any benefits pursuant to Section 9.2, and any
additional benefits pursuant to this Section 9.3 shall be payable only following
a Change in Control), the Executive shall be entitled to:

 

(a) The Accrued Compensation;

 

(b) A lump sum cash payment equal to             10 months of Executive’s the
current Base Salary, payable the first (1st) business day after the Sixtieth
(60th) day following the date of Executive’s termination of employment;


(c) A lump sum payment equal to             11 the Target Bonus for the
then-current fiscal year and paid when annual bonuses are otherwise paid to
active employees, but no later than March 15th of the year following the year in
which Executive’s termination of employment occurs;


(d) The payments set forth above in Section 9.2(d) with a Benefit Continuation
Period of             12 months; and


(e) Acceleration as to one hundred percent (100%) the then-unvested portion of
any then-outstanding Company equity award granted to Executive. Notwithstanding
the foregoing, any equity award subject to performance-based vesting will vest
at the target level unless otherwise provided in such grant.


9.4. Miscellaneous. For the avoidance of doubt, the benefits payable pursuant to
Section 9.2 or Section 9.3 are not cumulative.


9.5. Parachute Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section, would be subject to the excise tax imposed by Section 4999 of
the Code, then, Executive’s severance and other benefits under this Agreement
shall be either (i) delivered in full, or (ii) delivered as to such lesser
extent which would result in no portion of such severance and other benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by Executive on an after-tax basis, of the greatest amount of benefits under
this Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section shall
be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.


10 

Insert the applicable period: CEO: Twenty Four (24) months, SVPs: Eighteen
(18) months and VPs: Twelve (12) months.

 

11 

Insert the applicable percentage: CEO: two hundred percent (200%), SVPs: one
hundred fifty percent (150%) and VPs: one hundred percent (100%).

 

12 

Insert the applicable period: CEO: Twenty Four (24) months, SVPs: Eighteen
(18) months and VPs: Twelve (12) months.  

 

--------------------------------------------------------------------------------

 

 

10. Company Policies. Executive shall sign and abide by the Company’s insider
trading policy, code of conduct, and any other policies and programs adopted by
the Company regulating the behavior of its employees, as such policies and
programs may be amended from time to time.


11. Arbitration. Executive and the Company agree to submit to mandatory binding
arbitration, in San Francisco County, California, any and all claims arising out
of or related to this agreement and Executive’s employment with the Company and
the termination thereof, except that each party may, at its or his or her
option, seek injunctive relief in court related to the improper use, disclosure
or misappropriation of a party’s proprietary, confidential or trade secret
information. EXECUTIVE AND THE COMPANY HEREBY WAIVE ANY RIGHTS TO TRIAL BY JURY
IN REGARD TO SUCH CLAIMS. This agreement to arbitrate does not restrict
Executive’s right to file administrative claims. Executive may bring before any
government agency where, as a matter of law, the parties may not restrict the
Executive’s ability to file such claims (including, but not limited to, the
National Labor Relations Board, the Equal Employment Opportunity Commission and
the Department of Labor). However, Executive and the Company agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted through JAMS before a single neutral arbitrator, in accordance with
the JAMS employment arbitration rules then in effect. The arbitrator shall issue
a written decision that contains the essential findings and conclusions on which
the decision is based.

12. Indemnification. Executive will be named as an insured on the director and
officer liability insurance policy currently maintained, or as may be maintained
by the Company from time to time, and, in addition, Executive will enter into
the form of indemnification agreement provided to other similarly situated
executive officers and directors of the Company.

 

13. Section 409A.

 

(a) To the extent (a) any payments or benefits to which Executive becomes
entitled under this Agreement, or under any agreement or plan referenced herein,
in connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and
(b) Executive is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A of the Code, then such payments shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Executive’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) from the Company; or (ii) the date of Executive’s death following
such separation from service; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to Executive,
including (without limitation) the additional twenty percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Executive or Executive’s beneficiary in one lump sum (without
interest).

 

(b) It is intended that each installment of the payments provided hereunder
constitute separate “payments” for purposes of Treasury Regulation Section
1.409A-2(b)(2)(i).


(c) It is further intended that payments hereunder satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the Code
(and any state law of similar effect) provided under Treasury Regulation Section
1.409A-1(b)(4) (as a “short-term deferral”) and/or Treasury Regulation Section
1.409A-1(b)(9) (iii) (as “involuntary separation pay”).


(d) To the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision will be read in such a
manner so that all payments hereunder comply with Section 409A of the Code.


(e) Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the

 

--------------------------------------------------------------------------------

 

Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.


14. Miscellaneous.

 

14.1. Absence of Conflicts. Executive represents that Executive’s performance of
the duties under this Agreement will not breach any other agreement as to which
Executive is a party.

 

14.2. Successors. This Agreement is binding on and may be enforced by the
Company and its successors and assigns and is binding on and may be enforced by
Executive and Executive’s heirs and legal representatives.

 

14.3. Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent of its invalidity or
unenforceability, and agree that all other provisions in this Agreement shall
continue in full force and effect.

 

14.4. No Waiver. The failure by either party at any time to require performance
or compliance by the other of any of its obligations or agreements shall in no
way affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.

 

14.5. Assignment. This Agreement and all rights hereunder are personal to
Executive and may not be transferred or assigned by Executive at any time. The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company’s
obligations hereunder.

 

14.6. Withholding. All sums payable to Executive hereunder shall be in United
States Dollars and shall be reduced by all federal, state, local and other
withholding and similar taxes and payments required by applicable law.

 

14.7. Entire Agreement. This Agreement (and the exhibit(s) hereto) constitutes
the entire and only agreement and understanding between the parties relating to
Executive’s employment with Company. This Agreement supersedes and cancels any
and all previous contracts, arrangements or understandings other than the
exhibits hereto with respect to Executive’s employment.

 

14.8. Amendment. The parties understand and agree that this Agreement may not be
amended, modified or waived, in whole or in part, except in a writing executed
by (i) Executive and (ii) either (A) an authorized executive officer of the
Company or (B) an authorized independent member of the Board, in each case,
other than Executive.

14.9. Notices. All notices, if any, and all other communications, if any,
required or permitted under this Agreement shall be in writing and hand
delivered, sent via facsimile, sent by registered first class mail, postage
pre-paid, or sent by nationally recognized express courier service. Such notices
and other communications shall be effective upon receipt if hand delivered or
sent via facsimile, five (5) days after mailing if sent by mail, and one (1) day
after dispatch if sent by express courier, to the following addresses, or such
other addresses as any party shall notify the other parties:



 

--------------------------------------------------------------------------------

 

 

If to the Company:

  

Audentes Therapeutics, Inc.

 

  

600 California Street, 17th Floor

 

  

San Francisco, CA 94108

Attention:

 

                                                                           13

 

 

If to Executive:

  

 

 

  

 

 

  

 

14.10. Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.

14.11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which, taken
together, constitute one and the same agreement.

14.12. Survival. The provisions of this Agreement shall survive the termination
of Executive’s employment for any reason to the extent necessary to enable the
parties to enforce their respective rights under this Agreement.

14.13. Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
California, without giving effect to the principles of conflict of laws.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first above written. This Agreement is contingent upon successful
completion of a final reference evaluation and background check to be conducted
by the Company.


AUDENTES THERAPEUTICS, INC.

EXECUTIVE

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

13 

Insert for the CEO “the Company’s Board of Directors” and for the SVPs and VPs
“the Chief Executive Officer”.

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

to Executive Employment Agreement

 

EMPLOYEE INVENTION ASSIGNMENT AND
CONFIDENTIALITY AGREEMENT

 

In consideration of, and as a condition of my employment with Audentes
Therapeutics, Inc., a Delaware corporation with its principal offices in the
State of California (the “Company”), I, as the “Employee” signing this Employee
Invention Assignment and Confidentiality Agreement (this “Agreement”), hereby
represent to the Company, and the Company and I hereby agree as follows:

1.

Purpose of Agreement.  I understand that the Company is engaged in a continuous
program of research, development, production and/or marketing in connection with
its current and projected business and that it is critical for the Company to
preserve and protect its proprietary information, its rights in certain
inventions and works and in related intellectual property rights.  Accordingly,
I am entering into this Agreement, whether or not I am expected to create
inventions or other works of value for the Company.  As used in this Agreement,
“Inventions” means inventions, improvements, designs, original works of
authorship, formulas, processes, compositions of matter, computer software
programs, databases, mask works, confidential information and trade secrets.

2.

Disclosure of Inventions.  I will promptly disclose in confidence to the
Company, or to any person designated by it, all Inventions that I make, create,
conceive or first reduce to practice, either alone or jointly with others,
during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets.

3.

Work for Hire; Assigned Inventions.  I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment will be
“works made for hire” under the Copyright Act and that the Company will be
considered the author and owner of such copyrightable works.  I agree that all
Inventions that I make, create, conceive or first reduce to practice during the
period of my employment, whether or not in the course of my employment, and
whether or not patentable, copyrightable or protectable as trade secrets, and
that (i) are developed using equipment, supplies, facilities or trade secrets of
the Company; (ii) result from work performed by me for the Company; or
(iii) relate to the Company’s business or actual or demonstrably anticipated
research or development (the “Assigned Inventions”), will be the sole and
exclusive property of the Company.

4.

Excluded Inventions and Other Inventions. Attached hereto as Exhibit A is a list
describing all existing Inventions, if any, that may relate to the Company’s
business or actual or demonstrably anticipated research or development and that
were made by me or acquired by me prior to the Effective Date (as defined in
Section 25, below), and which are not to be assigned to the Company (“Excluded
Inventions”).  If no such list is attached, I represent and agree that it is
because I have no rights in any existing Inventions that may relate to the
Company’s business or actual or demonstrably anticipated research or
development.  For purposes of this Agreement, “Other Inventions” means
Inventions in which I have or may have an interest, as of the Effective Date or
thereafter, other than Assigned Inventions and Excluded Inventions.  I
acknowledge and agree that if, in the scope of my employment, I use any Excluded
Inventions or any Other Inventions, or if I include any Excluded Inventions or
Other Inventions in any product or service of the Company or if my rights in any
Excluded Inventions or Other Inventions may block or interfere with, or may
otherwise be required for, the exercise by the Company of any rights assigned to
the Company under this Agreement, I will immediately so notify the Company in
writing.  Unless the Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to the Company, in such
circumstances (whether or not I give the Company notice as required above), a
perpetual, irrevocable, nonexclusive, transferable, world-wide, royalty-free
license to use, disclose, make, sell, offer for sale, import, copy, distribute,
modify and create works based on, perform, and display such Excluded Inventions
and Other Inventions, and to sublicense third parties in one or more tiers of
sublicensees with the same rights.

5.

Exception to Assignment.  I understand that the Assigned Inventions will not
include, and the provisions of this Agreement requiring assignment of inventions
to the Company do not apply to, any invention that qualifies fully for exclusion
under the provisions of Section 2870 of the California Labor Code, which are
attached hereto as Exhibit B.

 

--------------------------------------------------------------------------------

 

6.

Assignment of Rights.  I agree to assign, and do hereby irrevocably transfer and
assign, to the Company:  (i) all of my rights, title and interests in and with
respect to any Assigned Inventions; (ii) all patents, patent applications,
copyrights, mask works, rights in databases, trade secrets, and other
intellectual property rights, worldwide, in any Assigned Inventions, along with
any registrations of or applications to register such rights; and (iii) to the
extent assignable, any and all Moral Rights (as defined below) that I may have
in or with respect to any Assigned Inventions.  I also hereby forever waive and
agree never to assert any Moral Rights I may have in or with respect to any
Assigned Inventions and any Excluded Inventions or Other Inventions licensed to
the Company under Section 4, even after termination of my employment with the
Company.  “Moral Rights” means any rights to claim authorship of a work, to
object to or prevent the modification or destruction of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar right, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”  

7.

Assistance.  I will assist the Company in every proper way to obtain and enforce
for the Company all patents, copyrights, mask work rights, trade secret rights
and other legal protections for the Assigned Inventions, worldwide.  I will
execute and deliver any documents that the Company may reasonably request from
me in connection with providing such assistance.  My obligations under this
section will continue beyond the termination of my employment with the Company;
provided that the Company agrees to compensate me at a reasonable rate after
such termination for time and expenses actually spent by me at the Company’s
request in providing such assistance.  I hereby appoint the Secretary of the
Company as my attorney-in-fact to execute documents on my behalf for this
purpose.  I agree that this appointment is coupled with an interest and will not
be revocable.

8.

Proprietary Information.  I understand that my employment by the Company creates
a relationship of confidence and trust with respect to any information or
materials of a confidential or secret nature that may be made, created or
discovered by me or that may be disclosed to me by the Company or a third party
in relation to the business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company, or any other party
with whom the Company agrees to hold such information or materials in confidence
(the “Proprietary Information”).  Without limitation as to the forms that
Proprietary Information may take, I acknowledge that Proprietary Information may
be contained in tangible material such as writings, drawings, samples,
electronic media, or computer programs, or may be in the nature of unwritten
knowledge or know-how.  Proprietary Information includes, but is not limited to,
Assigned Inventions, marketing plans, product plans, designs, data, prototypes,
specimens, test protocols, laboratory notebooks, business strategies, financial
information, forecasts, personnel information, contract information, customer
and supplier lists, and the non-public names and addresses of the Company’s
customers and suppliers, their buying and selling habits and special needs.

9.

Confidentiality.  At all times, both during my employment and after its
termination, I will keep and hold all Proprietary Information in strict
confidence and trust.  I will not use or disclose any Proprietary Information
without the prior written consent of the Company in each instance, except as may
be necessary to perform my duties as an employee of the Company for the benefit
of the Company.  Upon termination of my employment with the Company, I will
promptly deliver to the Company all documents and materials of any nature
pertaining to my work with the Company, and I will not take with me or retain in
any form any documents or materials or copies containing any Proprietary
Information.

10.

Physical Property.  All documents, supplies, equipment and other physical
property furnished to me by the Company or produced by me or others in
connection with my employment will be and remain the sole property of the
Company.  I will return to the Company all such items when requested by the
Company, excepting only my personal copies of records relating to my employment
or compensation and any personal property I bring with me to the Company and
designate as such.  Even if the Company does not so request, I will upon
termination of my employment return to the Company all Company property, and I
will not take with me or retain any such items.

11.

No Breach of Prior Agreements.  I represent that my performance of all the terms
of this Agreement and my duties as an employee of the Company will not breach
any invention assignment, proprietary information, confidentiality,
non-competition, or other agreement with any former employer or other party.  I
represent that I will not bring with me to the Company or use in the performance
of my duties for the Company any documents or materials or intangibles of my own
or of a former employer or third party that are not generally available for use
by the public or have not been legally transferred to the Company.

 

--------------------------------------------------------------------------------

 

12.

“At Will” Employment.  I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time.  I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
by me.  I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company.  I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time.

13.

Company Opportunities; Duty Not to Compete.  During the period of my employment,
I will at all times devote my best efforts to the interests of the Company, and
I will not, without the prior written consent of the Company, engage in, or
encourage or assist others to engage in, any other employment or activity that:
(i) would divert from the Company any business opportunity in which the Company
can reasonably be expected to have an interest; (ii) would directly compete
with, or involve preparation to compete with, the current or future business of
the Company; or (iii) would otherwise conflict with the Company’s interests or
could cause a disruption of its operations or prospects.

14.

Non-Solicitation of Employees/Consultants.  During my employment with the
Company and for a one (1) year period thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity, nor will I encourage
or assist others to do so.

15.

Use of Name & Likeness.  I hereby authorize the Company to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed, both during and after my employment, for any purposes
related to the Company’s business, such as marketing, advertising, credits, and
presentations.

16.

Notification.  I hereby authorize the Company, during and after the termination
of my employment with the Company, to notify third parties, including, but not
limited to, actual or potential customers or employers, of the terms of this
Agreement and my responsibilities hereunder.

17.

Injunctive Relief.  I understand that a breach or threatened breach of this
Agreement by me may cause the Company to suffer irreparable harm and that the
Company will therefore be entitled to injunctive relief to enforce this
Agreement.

18.

Governing Law; Severability. This Agreement is intended to supplement, and not
to supersede, any rights the Company may have in law or equity with respect to
the duties of its employees and the protection of its trade secrets.  This
Agreement will be governed by and construed in accordance with the laws of the
State of California without giving effect to any principles of conflict of laws
that would lead to the application of the laws of another jurisdiction.  If any
provision of this Agreement is invalid, illegal or unenforceable in any respect,
such provision will be enforced to the maximum extent possible, given the
fundamental intentions of the parties when entering into this Agreement.  To the
extent such provision cannot be so enforced, it will be stricken from this
Agreement and the remainder of this Agreement will be enforced as if such
invalid, illegal or unenforceable provision had never been contained in this
Agreement.

19.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together will constitute one and the same agreement.

20.

Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
such subject matter.

21.

Amendment and Waiver.  This Agreement may be amended only by a written agreement
executed by each of the parties to this Agreement.  No amendment or waiver of,
or modification of any obligation under, this

 

--------------------------------------------------------------------------------

 

Agreement will be enforceable unless specifically set forth in a writing signed
by the party against which enforcement is sought.  A waiver by either party of
any of the terms and conditions of this Agreement in any instance will not be
deemed or construed to be a waiver of such term or condition with respect to any
other instance, whether prior, concurrent or subsequent.

22.

Successors and Assigns; Assignment.  Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives.  The
Company may assign any of its rights and obligations under this Agreement.  I
understand that I will not be entitled to assign or delegate this Agreement or
any of my rights or obligations hereunder, whether voluntarily or by operation
of law, except with the prior written consent of the Company.

23.

Further Assurances.  The parties will execute such further documents and
instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.  Upon termination of my
employment with the Company, I will execute and deliver a document or documents
in a form reasonably requested by the Company confirming my agreement to comply
with the post-employment obligations contained in this Agreement.  

24.

Acknowledgement.  I certify and acknowledge that I have carefully read all of
the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.

25.

Effective Date of Agreement.  This Agreement is and will be effective on and
after the first day of my employment by the Company, which is               ,
       (the “Effective Date”).  

AUDENTES THERAPEUTICS, INC.:  

Employee:

By:

 

 

 

 

Signature

Name:

 

 

 

 

Name (Please Print)

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

LIST OF EXCLUDED INVENTIONS UNDER SECTION 4

 

Identifying Number

Title

Date or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No inventions, improvements, or original works of authorship

Additional sheets attached

Signature of Employee:                                      

Print Name of Employee:                         

Date:               

 

 

--------------------------------------------------------------------------------

Exhibit 10.5

Exhibit B

CALFORNIA LABOR CODE 2870 NOTICE:

California Labor Code Section 2870 provides as follows:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:  (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer.  To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under California Labor Code
Section 2870(a), the provision is against the public policy of this state and is
unenforceable.

 